ORDER

PER CURIAM.
Anthony Payne (“Movant”) appeals from the motion court’s judgment denying his Rule 29.151 motion for post-conviction relief after an evidentiary hearing. Movant was convicted by a jury of murder in the first degree, in violation of section 565.020.1,2 and armed criminal action, section 571.015.
Movant claims three points on appeal. First, he claims that the motion court clearly erred in denying his Rule 29.15 post-conviction claim that his counsel was ineffective for failing to investigate, locate and call to testify witnesses who would have corroborated his claim of self-defense. Second, Movant claims that the motion court clearly erred in denying his claim that the State’s use of inconsistent factual theories in separate trials for co-defendants violated Movant’s right to due process. Third, Movant claims that the motion court clearly erred in denying, without an evidentiary hearing, the claim that his counsel was ineffective for failing to object to the State’s use of inconsistent theories.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. Rules Crim. P.2004, unless otherwise indicated.


. All statutory references are to RSMo. 2000, unless otherwise indicated.